UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Of Date of Report (Date of earliest event reported): January 29, 2010 (December 17, Braintech, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-24911 98-0168932 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1750 TysonsBoulevard Suite 350 McLean,Virginia 22102 (Address of principal executive offices) (Zip Code) Registrant’s
